Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1, line 3, “fastening elements”;
Claim 6, line 4, “at least one fastening element”;
Claim 11, line 3, “at least one fastening element”.
No new matter should be entered.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yukio et al. (JP 2962607 B2).

With respect to independent Claim 1, Yukio et al. disclose(s): A cover (2 in Fig. 1A) comprising: a material (material of 2 in Fig. 1A); fastening elements attached to the material (4-6 in Fig. 1A); wherein the fabric is material to be disposed over a device (Figs. 1A-1B).

With respect to Claim 2, Yukio et al. teach(es) the cover of independent Claim 1.  Yukio et al. further disclose(s): wherein the material is sized to be disposed, on, at, over, about, or around a conical shape (Figs. 1A-1B).
With respect to Claim 3, Yukio et al. teach(es) the cover of Claim 2.  Yukio et al. further disclose(s): wherein the conical shape is a traffic cone (paragraph 8). 

With respect to Claim 4, Yukio et al. teach(es) the cover of independent Claim 1.  Yukio et al. further disclose(s): 1 wherein the material is sized to be disposed, on, at, over, about, or around a barrier (Figs. 1A-1B).

With respect to Claim 5, Yukio et al. teach(es) the cover of Claim 4.  Yukio et al. further disclose(s):
wherein the barrier is a J-barrier (paragraph 8).

With respect to independent Claim 6, Yukio et al. disclose(s): A cover for a channelizer drum (2 in Fig. 1A and paragraph 8), the cover comprising: a material formed in a sleeve (material of 2 in Fig. 1A); the sleeve having at least one open end (Fig. 1A); the sleeve having at least one fastening element attached to the material (4-6 in Fig. 1A); wherein the sleeve is sized to be disposed on, at, over, about, or around the channelizer drum with the fastening element at a lower portion of the channelizer drum (Figs. 1A-1B).

With respect to Claim 7, Yukio et al. teach(es) the cover of independent Claim 6.  Yukio et al. further disclose(s): wherein the material is sized to be disposed, on, at, over, about, or around a conical shape (Figs. 1A-1B).

With respect to Claim 8, Yukio et al. teach(es) the cover of Claim 7.  Yukio et al. further disclose(s): wherein the conical shape is a traffic cone (paragraph 8).

With respect to Claim 9, Yukio et al. teach(es) the cover of independent Claim 6.  Yukio et al. further disclose(s): wherein the material is sized to be disposed, on, at, over, about, or around a barrier (Figs. 1A-1B).

With respect to Claim 10, Yukio et al. teach(es) the cover of Claim 9.  Yukio et al. further disclose(s):
wherein the barrier is a J-barrier (paragraph 8).

With respect to independent Claim 11, Yukio et al. disclose(s): A method of using a cover (2 in Fig. 1A) for a channelizer drum (paragraph 8), the method assembly comprising: forming a material into a sleeve having at least one open end; attaching at least one fastening element to the material; disposing the sleeve on, at, over, about, or around the channelizer drum with the fastening element at a lower portion of the channelizer drum.

With respect to Claim 12, Yukio et al. teach(es) the cover of independent Claim 11.  Yukio et al. further disclose(s): wherein the material is sized to be disposed, on, at, over, about, or around a conical shape.

With respect to Claim 13, Yukio et al. teach(es) the cover of Claim 12.  Yukio et al. further disclose(s): wherein the conical shape is a traffic cone.

With respect to Claim 14, Yukio et al. teach(es) the cover of independent Claim 11.  Yukio et al. further disclose(s): wherein the material is sized to be disposed, on, at, over, about, or around a barrier.

With respect to Claim 15, Yukio et al. teach(es) the cover of Claim 14.  Yukio et al. further disclose(s):
wherein the barrier is a J-barrier (paragraph 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to covers for traffic devices: Tung (US 6,448,902B1); Butterworth, III (US 8,585,854 B2); Marin et al. (EP 1,321,581 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
04 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861